DETAILED ACTION
The following is a response to Applicant’s communications filed February 19, 2021 that included amendments, which have been entered. As a result of these amendments, claims 1 & 3-9 are allowable.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13688737, filed on November 29, 2012.





REASONS FOR ALLOWANCE
Claims 1 & 3-9 are allowed. 
The following is an examiner’s statement of reasons for allowance:
35 USC 112
Examiner submits that Applications arguments that the claims comply with the written description requirement in Applicant’s filing on February 19, 2021 are persuasive, particularly those arguments in pages 8-9. Accordingly, the 35 USC 112, first paragraph, rejections set forth in the previous action are withdrawn.


35 USC 101
Examiner finds that the additional elements recited in claims 1 & 9, when viewed as a whole, integrate any recited abstract idea into a practical application under the second prong of Step 2A (see 84 Fed. Reg. 54-55, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), because, when viewed as an ordered combination, the specifically recited combination of additional elements applies any alleged abstract in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These specifically recited additional elements sufficient to integrate any abstract idea into a practical application that are beyond generally linking the abstract idea to a particular technological environment include, at least, the following additional elements recited in claim 1, and similarly recited in claim 9:
detecting, by a processor of a mobile device, an execution of a mobile advertising application on the mobile device; 
determining, by location information circuitry of the mobile device, a current location of the mobile device;
transmitting, to a mobile advertising server via communication circuitry of the mobile device, the current location of the mobile device,
receiving, from the mobile advertising server via the communication circuitry, one or more mobile … messages according to the execution of the mobile advertising application, the mobile … messages being issued by advertisers located within a certain range of the current location of the mobile device, …;
in response to a user touch input on a predetermined area of a display of the mobile device, displaying, on the display of the mobile device, the received … on a display of the mobile device according to a preset rule; 
…
wherein the preset rule instructs the processor of the mobile device to arrange and display the received mobile advertising messages in order of:
mobile … messages that have a history where the corresponding … was downloaded, in order of distance between the current location and the locations of … who issued the mobile … messages, 
followed by mobile … messages issued by … who have been registered in a phone book, in order of distance between the current location and the locations of … who issued the mobile … messages, and 
finally the remaining mobile … messages, in order of distance between the current location and the locations of … who issued the mobile … messages, and
wherein the mobile advertising server is configured to:
receive contact information …,
receive a phone book … from the mobile device,
determine whether the contact information … is included in the phonebook by retrieving the phone book of the subscriber, and
when the contact information of … is included in the phonebook of the subscriber, store information related to the subscriber in a customer database ….

Therefore, the 35 USC 101 rejections set forth in the previous action are withdrawn.
Prior Art
Examiner submits that the arguments that the cited these references fail to disclose the features of independent claims in Applicant’s filing on February 19, 2021 are persuasive, particularly those arguments in the final paragraph of page 11. 
The closest prior art include Bouta, et al. (US 20120054010 A1), hereinafter Bouta, Smith, et al. (US 20100125495 A1), hereinafter Smith, and Roeding, et al. (US 20110029359 A1), hereinafter Roeding; however, the combined teachings of these references do not teach the specific ordered sequence of limitations of independent claims 1 & 9. Further, for at least the reasons Applicant argued in page 11 of Applicant’s filing dated February 19, 2021 that the cited these references fail to disclose, as amended, the independent, none of the these references teaches, either alone or in combination, the following combination of claim features required by claim 1, and similarly claim 9:
wherein the mobile advertising server is configured to:
receive contact information of an advertiser who signed up for the mobile advertising service,
receive a phone book of a subscriber who signed up for the mobile advertising service from the mobile device,
determine whether the contact information of the advertiser is included in the phonebook by retrieving the phone book of the subscriber, and
when the contact information of the advertiser is included in the phonebook of the subscriber, store information related to the subscriber in a customer database of the advertiser..

In addition, Examiner cites to the following additional reference Gibson, Corporate policies and general awareness are all over the map: unexplored territory: cell phone location tracking 31 Voice Report 1 (2010), hereinafter Gibson, discussing locations based applications on GPS enabled smartphones, such as Foursquare, which is a downloadable application that tracks the location of everyone in a user's address book, Facebook and Twitter accounts, allows a user to check in at one of many places that are identified via GPS, and upon checking in at a pizza shop, allows a user to send information about the pizza shop to friends via e-mail or text message, including a recommendation that the pizza that tastes great. However, Gibson does not teach the specific ordered sequence of limitations of independent claims 1 & 9 nor otherwise cure the deficiencies of Bouta, Smith, and Roeding.
Moreover, since the specific ordered combined sequence of claim elements recited in claims 1 & 9 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including 
Accordingly, the prior art rejections set forth in the previous action are withdrawn.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623